     Case 3:19-cv-00410-DMS-AHG Document 101 Filed 03/25/21 PageID.2878 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     BARBARA STEIN and STUART STEIN,                      Case No.: 3:19-cv-00410-DMS-AHG
12                                        Plaintiffs,
                                                            ORDER:
13     v.
                                                            (1) GRANTING JOINT MOTION RE
14     FARMERS INSURANCE COMPANY
                                                            DISCLOSURES BY THE PARTIES’
       OF ARIZONA, et al.,
15                                                          CLAIMS EXPERTS; and
                                        Defendants.
16
                                                            (2) SUA SPONTE EXTENDING
17                                                          EXPERT DISCOVERY DEADLINE
18
                                                            [ECF No. 100]
19
20
             This matter comes before the Court on the parties’ Joint Motion re Disclosures by
21
       the Parties’ Claims Experts Pursuant to Fed. R. Civ. P. 26(a)(2)(A) and (B). ECF No. 100.
22
       The parties seek to extend the April 2, 2021 deadline for the parties to comply with the
23
       supplemental expert disclosure provisions of Fed. R. Civ. P. 26(a)(2)(A) and (B) to April
24
       30, 2021. Id. Further, the parties request the Court approve their stipulation that said
25
       supplemental disclosures may include updated opinions based upon the additional factual
26
       discovery responses and deposition transcripts received since the initial expert disclosure
27
       deadline of March 5, 2021. Id.
28

                                                        1
                                                                              3:19-cv-00410-DMS-AHG
     Case 3:19-cv-00410-DMS-AHG Document 101 Filed 03/25/21 PageID.2879 Page 2 of 2



1            Good cause appearing, the Court GRANTS the Joint Motion (ECF No. 100). The
2      parties’ deadline to supplement their disclosures regarding contradictory or rebuttal
3      evidence is extended to April 30, 2021.
4            Additionally, because the new supplemental disclosure deadline falls after the expert
5      discovery deadline of April 26, 2021, the Court sua sponte EXTENDS the deadline for the
6      parties to complete expert discovery to May 17, 2021.
7            All other dates, deadlines, and requirements set forth in the Court’s operative
8      Scheduling Order (ECF No. 91) shall remain in place, except as explicitly modified herein
9      or by intervening orders of the Court (i.e., ECF No. 99).
10           IT IS SO ORDERED.
11
12     Dated: March 25, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                              3:19-cv-00410-DMS-AHG
